111 Huntington Avenue, Boston, Massachusetts02199 (617) 954-5000 March 5, 2013 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust VI (the “Trust”) (File Nos. 33-34502 and 811-6102) on behalf of MFS® Global Equity Fund, MFS® Global Total Return Fund and MFS® Utilities Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and Statements of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 36 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on February 27, 2013. Please call the undersigned at (617) 954-5843 or Jessica McCormick at (617) 954-6149 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President & Senior Counsel BEL/bjn
